DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 1/25/2016.  These drawings are acceptable.


Response to Arguments
Applicant’s arguments filed 02/17/2022 have been fully considered.

In response to applicant’s arguments and amendments, see pgs. 9-14 of remarks with respect to claims rejected under 35 U.S.C. §103 have been fully consider and were unpersuasive. The rejection under 35 U.S.C. §103 has been maintained. 
Applicant argues the cited prior art does not disclose the feature elements directed to diver history including a previously detected driving mode preference because the specification discloses examples of a driving mode preference paragraph 0039, of the original disclosure filed 01/25/2016. See page 10 of remarks.
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e.g. noted in paragraph 0039 of the originally filed specification) are not recited in the rejected claim limitation cited by the applicant’s remarks. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner notes the arguments appear to be directed to the following limitations recited by applicant’s amended claim 1 limitation: “the driver history data being based on user-controllable factors including a previously-detected driving mode preference and one or more of previously-detected speeds of the vehicle, previously-detected acceleration rate of the vehicle, and previously-detected break force used by the driver”. The examiner notes the claims must be given their broadest reasonable interpretation (BRI) in light of the specification. In this case, the BRI for “driver mode preferences” does not exclude user preferences that can be changed by the user/driver. The cited prior art, Conway (US Pub. No. 2011/0288765) teaches user controllable factors as claimed user-controllable factors including a previously-detected driving mode preference , in 0055 for  capturing user controllable preferences as refueling frequency preference modes that will allow the system to determine the number of refueling stops to compute between an initial location and a final destination point as depicted in Figs 3-5 and in 00060-0068. The Conway teaches the limitation as claimed and thus, the rejection is maintained.
The examiner advises that the claims be amended to limit the scope to with respect to the content disclosed in paragraph 0039.
Regarding claim 15 limitations, applicant argued the deficiencies addressed above in claim limitation, and thus the rejection of claim 15 has been maintained as there are no deficiencies in the Conway references as discussed above

Regarding claim 8, the applicant’s arguments are directed to cited teaches in the references cited in the previous office action.  Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the independent claims, the deficiencies noted in their respective independent claims have been analyzed above and accordingly the rejection of the dependent claims under 35 U.S.C. §103 has been maintained.
Because of the analysis above, the examiner has maintained the rejection of claims under 35 U.S.C. §103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conway (US Pub. No. 2011/0288765) in view of Choi et al. (US Pub No. 2013/0151046, hereinafter ‘Choi’).

Regarding claim 1, Conway teaches a system for determining current and potential vehicle ranges of a vehicle comprising: 
a sensor configured to detect energy data corresponding to an amount of energy remaining in the vehicle; (Conway teaches sensor for receiving application input data as depicted in Fig. 1, in 0014: FIG.1 illustrates an exemplary system 100 for deter-mining a route including a recharge plan… A vehicle 105 may include or be in communication with various sensors, such as a temperature sensor 110, a charge level sensor 115 [claimed sensor configured to detect energy data corresponding to an amount of energy remaining in the vehicle], a weight sensor 120, and a position sensor 125. The vehicle 105 may also include a processing device 130 in communication with the communications network 135 and having a routing application 140 and vehicle specification data 145...; And in 0010: The determination of a route that includes charging ( as in the case of an electric vehicle) may be performed by a system including a processing device in the vehicle or by a processing device outside the vehicle in selective communi-cation with a device in the vehicle. The system may receive various inputs, including: vehicle charge level [claimed sensor configured to detect energy data corresponding to an amount of energy remaining in the vehicle], origin loca-tion, destination location, user preferences, and external fac-tors…. The determined route and charging plan may then be dis-played on a screen of a processing device, or may be exported to a global positioning system (GPS) device or other naviga-tion system for display…; system of sensors depicted in Fig. 1
 
    PNG
    media_image1.png
    618
    838
    media_image1.png
    Greyscale
.)
an input/output port configured to receive efficiency data from a remote device, the efficiency data comprising at least one of a distance of a road segment, a direct distance between two points, a change in altitude, a gradient of a road segment, traffic information, a speed limit, or a current weather condition; (communication network as claimed input/output port configuration depicted in Fig. 1 and in 0013-0014: The system may further take into account changes that occur during the trip, such as changes in weather, changes to vehicle loading, and changes in destination [claimed a distance of a road segment, a direct distance between two points, a change in altitude]. Based on these and other changes, the system may dynamically recalculate the route and charging plan… FIG.1 illustrates an exemplary system 100 for deter-mining a route including a recharge plan. As shown, the system 100 has one or more vehicles 105, a communications network 135, and one or more charging stations 170. A vehicle 105 may include or be in communication with various sensors, such as a temperature sensor 110, a charge level sensor 115, a weight sensor 120, and a position sensor 125 … The communications network 135 may further be connected to various information systems, including a weather data system 150 [claimed a current weather condition], a traffic data system 155 [claimed traffic information], and a navigation data system 160…)

    PNG
    media_image2.png
    641
    871
    media_image2.png
    Greyscale

)
a memory configured to store driver history data corresponding to one or more specific roads or road segments, (claimed memory for storing routing application depicted in Fig. 21, claimed driver history data, in 0027: The processing device 130 may further include or have access to vehicle specification data 145. The vehicle specification data 145 may include data such as the empty weight of the vehicle 105, the fuel capacity of the vehicle 105, provided fuel efficiency data for the model of vehicle 105, and historical actual vehicle 105 efficiency data [claimed a memory configured to store driver history data corresponding to one or more specific roads or road segments]; And in 0049 … The fuel efficiency 220 may also be determined according to average actual vehicle 105 efficiency obtained from historical vehicle statistics included in the received vehicle information 250 [claimed a memory configured to store driver history data corresponding to one or more specific roads or road segments]. Additionally, the fuel effi-ciency 220 may be modified according to additional factors, such as weather information 225, and estimated speed of travel [claimed driver history data corresponding to one or more specific roads or road segments], among others. For example, colder weather may reduce the overall fuel efficiency 220 of the vehicle 105…; Examiner notes that collecting fuel efficiency data correspond to a road segment(s) a vehicle is traveling by a driver, in 0017:… Because the amount of energy being carried is limited, the range of the vehicle 105 is based on the fuel capacity and the fuel consumption of the vehicle 105. Fuel consumption may be based on efficiency of the engine in combination with other factors such as weight of the vehicle 105, ambient temperate, weight of additional car-ried load, road grade [claimed driver history data corresponding to one or more specific roads or road segments], speed of travel [claimed driver history data corresponding to one or more specific roads or road segments], accessory power draw, amount of sunlight, and regenerative braking energy input...)
the driver history data being based on user-controllable factors including a previously-detected driving mode preference (claimed user controllable factors, in 0055: The routing application 140 may further take into account safety factors, and/or driver 'comfort' factors [claimed the driver history data being based on user-controllable factors including a previously-detected driving mode preference]  when determining the route 205. For example, some drivers may prefer to refuel more often than strictly necessary, so that the available range of the vehicle 105 does not drop below an indicated threshold (e.g., miles remaining, gallons of fuel, etc.). This driver comfort factor threshold may be specified by a user as a user preference 240  [claimed the driver history data being based on user-controllable factors including a previously-detected driving mode preference], and may be used by the routing application 140 alone or in combination with the maximum fuel capacity for the vehicle 105. As another example, the system may determine a safety factor threshold ( e.g., based on historical performance, known margins of error in received data elements, etc.) to ensure that deter-mined routes 205 allow for sufficient fuel remaining while accounting for the margin of error of the system…)
and one or more of previously-detected speeds of the vehicle, previously-detected … rate of the vehicle, and previously-detected break force used by the driver; (claimed speed information and brake force, in 0017-0018: … Because the amount of energy being carried is limited, the range of the vehicle 105 is based on the fuel capacity and the fuel consumption of the vehicle 105. Fuel consumption may be based on efficiency of the engine in combination with other factors such as weight of the vehicle 105, ambient temperate, weight of additional car-ried load, road grade, speed of travel [claimed and one or more of previously-detected speeds of the vehicle, previously-detected … rate of the vehicle], accessory power draw, amount of sunlight, and regenerative braking [claimed previously-detected break force used by the driver] energy input. [0018] At least a subset of these factors may be determined according to various sensors included in the system 100…)
a processor coupled to the memory, the sensor, and the input/output port and configured to … (Conway teaches the networked system depicted in Fig. 1 having claimed memory (as noted in above and as application database in 0037) and sensors (as noted in 0010-0014), couple to a processor, in 0023: Each vehicle 105 may include or otherwise be asso-ciated [claimed a processor coupled to the memory, the sensor, and the input/output port] with a processing device 130. The processing device 130 may include a combination of hardware and software, and may further include one or more software applications or processes for causing one or more computer processors [claimed a processor coupled to …]  to perform the operations of the processing device 130 described herein; Examiner interprets the processor included in the configure to language)
determine one or more variable user-controllable factors of the user-controllable factors based on user input, vehicle factory settings, or maximizing vehicle range, to determine a current vehicle range of the vehicle based on the received efficiency data, the driver history data, and a current status of the vehicle, and to determine a potential vehicle range of the vehicle that can be achieved if the one or more variable user-controllable factors are varied; (Conway teaches the claimed processor, as noted above in Fig. 1 and in 00023; And as depicted in Fig. 5,  determine a refueling path [claimed determine a potential vehicle range of the vehicle] when a user trip as been modified [claimed to determine a potential vehicle range of the vehicle that can be achieved if the one or more variable user-controllable factors are varied], in 0009-0010: …Accordingly, if the driver of a short-range vehicle plans a trip beyond that of the range of the vehicle  [claimed to determine a current vehicle range of the vehicle based on the received efficiency data, the driver history data, and a current status of the vehicle] ( e.g., beyond a 40-mile charge capacity), a trip may need to be planned to include an intermediate refueling stop. Hence, a moderate or long-range trip for an electric vehicle may require a determination of a route including charging in order to get from a given origin location to the destination location. The determination of a route that includes charging ( as in the case of an electric vehicle) may be performed by a system including a processing device in the vehicle or by a processing device outside the vehicle in selective communi-cation with a device in the vehicle. The system may receive various inputs, including: vehicle charge level, origin loca-tion, destination location, user preferences, and external fac-tors. Based on these and other inputs, the system may find a route in terms of sub-paths between destinations [claimed to determine a potential vehicle range of the vehicle that can be achieved if the one or more variable user-controllable factors are varied] and avail-able charging stations, where each sub-path length does not exceed the vehicle range [claimed to determine a potential vehicle range of the vehicle that can be achieved if the one or more variable user-controllable factors are varied] taking into account one or more of safety factors determined by the system to ensure adequate fuel is held in reserve to account for system unknowns, com-fort factors [claimed …. can be achieved if the one or more variable user-controllable factors are varied] determined by a user to ensure an adequate user-defined amount of fuel is held in reserve for user comfort, types of roads, and other factors that may contribute to vehicle efficiency and routing. Shorter trips may only involve one sub-path, while longer trips may involve multiple sub-paths. The determined route and charging plan [including claimed current and  potential vehicle ranges of the vehicle]] may then be dis-played on a screen of a processing device, or may be exported to a global positioning system (GPS) device or other naviga-tion system for display.)
and Attorney Docket No. 15269-10300an output device coupled to the processor and configured to output the current vehicle range of the vehicle and the potential vehicle range of the vehicle. (Conway teaches output via claimed output device as depicted in Fig. 5 the claimed output, in 0009-0010: …Accordingly, if the driver of a short-range vehicle plans a trip beyond that of the range of the vehicle  [claimed to determine a current vehicle range of the vehicle based on the received efficiency data, the driver history data, and a current status of the vehicle] ( e.g., beyond a 40-mile charge capacity), a trip may need to be planned to include an intermediate refueling stop. Hence, a moderate or long-range trip for an electric vehicle may require a determination of a route including charging in order to get from a given origin location to the destination location. The determination of a route that includes charging ( as in the case of an electric vehicle) may be performed by a system including a processing device in the vehicle or by a processing device outside the vehicle in selective communi-cation with a device in the vehicle. The system may receive various inputs, including: vehicle charge level, origin loca-tion, destination location, user preferences, and external fac-tors. Based on these and other inputs, the system may find a route in terms of sub-paths between destinations [claimed to determine a potential vehicle range of the vehicle that can be achieved if the one or more variable user-controllable factors are varied] and avail-able charging stations, where each sub-path length does not exceed the vehicle range [claimed to determine a potential vehicle range of the vehicle that can be achieved if the one or more variable user-controllable factors are varied] taking into account one or more of safety factors determined by the system to ensure adequate fuel is held in reserve to account for system unknowns, com-fort factors [claimed …. can be achieved if the one or more variable user-controllable factors are varied] determined by a user to ensure an adequate user-defined amount of fuel is held in reserve for user comfort, types of roads, and other factors that may contribute to vehicle efficiency and routing. Shorter trips may only involve one sub-path, while longer trips may involve multiple sub-paths. The determined route and charging plan [including claimed current and  potential vehicle ranges of the vehicle]] may then be dis-played on a screen of a processing device [claimed and Attorney Docket No. 15269-10300an output device coupled to the processor and configured to output the current vehicle range of the vehicle and the potential vehicle range of the vehicle], or may be exported to a global positioning system (GPS) device or other naviga-tion system for display.)

While Conway teaches monitoring historical driver history data being based on user-controllable factors as detected user comfort and fuel consumption factors as noted above; Conway does not expressly teach the detected speed of travel information as including an acceleration of the vehicle as recited in the limitation and one or more of previously-detected speeds of the vehicle, previously-detected acceleration rate of the vehicle, and previously-detected break force used by the driver;.
Choi does expressly teach the detected speed of travel information as including an acceleration of the vehicle in the claim limitation and one or more of previously-detected speeds of the vehicle, previously-detected acceleration rate of the vehicle, and previously-detected break force used by the driver, as depicted Fig. 3,

    PNG
    media_image3.png
    618
    1055
    media_image3.png
    Greyscale

In 0071-0077: The driver tendency detector 150 analyzes a driving pattern based on the driver's operation of the vehicle to detect a driving tendency… Referring to FIG. 3 [claimed and one or more of previously-detected speeds of the vehicle, previously-detected acceleration rate of the vehicle, and previously-detected break force used by the driver], the driver tendency detector 150 [claimed the driver history data being based on user-controllable factors including a previously-detected driving mode preference]  according to an exemplary embodiment of the present inven-tion includes an accelerator speed calculation module 151, a steering speed calculation module 152, a brake speed calcu-lation module 153, and a driving pattern determination mod-ule 154… Further, the driving pattern determination module 154 determines whether the driving tendency is categorized as aggressive, normal, or defensive according to the compared results.
Additionally, Choi expressly discloses the use driver vehicle data as historical driver data, in 0017: According to various embodiments, the data base portion may store the 3D geographical information and driv-ing information according to the eco driving use history of the driver [claimed historical driver data as monitored driving information ]. And in 0078-0081: The data base portion 160 stores all of the programs and data for guiding eco driving of the electric vehicle and stores data that is generated during the eco driving… Also, the data base portion 160 can store previous driving information according to eco driving use history of the vehicle.
The Conway and Choi are references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing automated information processing methods and systems for model vehicle range based on monitored data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for processing driving pattern data for modeling and predicting vehicle range based monitored data as disclosed by Choi with the method modeling fuel efficiency for navigation systems as disclosed by Conway.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Choi and Conway in order to enable the selection of eco driving routes based on stored driving tendencies of the vehicle driver (e.g. driving history), (Choi, 0010); Doing so will help reduce energy consumption of the electric vehicle based on collected data associated with road travel condition, (Choi, 0010-0015).

Regarding claim 3, the rejection of claim 1 is incorporated and Conway in combination with Choi further teaches system of claim 1, wherein the output device is configured to output the current vehicle range of the vehicle using a first color or a first pattern overlaying portions of roads within the current range and to output the potential vehicle range of the vehicle using a second color or second pattern overlaying portions of the roads within the potential range. (claimed use of patterns as depicted in Fig. 3: 

    PNG
    media_image4.png
    499
    673
    media_image4.png
    Greyscale

And in 0060: FIG. 3 illustrates an exemplary display device 245 showing a determined route 205-A among multiple destina-tions 210 and charging stations 170… As shown in the Figure, paths on the route 205-A may be indi-cated on the display device 245 as solid directed lines [claimed the output device is configured to output the current vehicle range of the vehicle using … a first pattern overlaying portions of roads within the current range and to output the potential vehicle range of the vehicle using … or second pattern overlaying portions of the roads within the potential range.], while paths between vertices that are not on the route 205-A may be indicated as dashed lines [claimed the output device is configured to output the current vehicle range of the vehicle using … a first pattern overlaying portions of roads within the current range and to output the potential vehicle range of the vehicle using … or second pattern overlaying portions of the roads within the potential range]; And overlaying map, in 0059: …In some instances, the route 205 may be displayed on a screen of the processing device 130 itself. In other instances, the route 205 may be exported into a GPS display device 245 that may display the route 205 information superimposed on a map…)

Regarding claim 4, the rejection of claim 1 is incorporated and Conway in combination with Choi further teaches system of claim 1, wherein the output device is configured to output the current vehicle range of the vehicle by at least one of using a first color or a first pattern to fill in an area of a map corresponding to the current vehicle range or outlining the area of the map corresponding to the current range using a first line, and to output the potential vehicle range of the vehicle by at least one of using a second color or a second pattern to fill in an area of the map corresponding to the potential vehicle range or outlining the area of the map corresponding to the potential vehicle range using a second line. (claimed use of patterns as depicted in Fig. 3: 

    PNG
    media_image4.png
    499
    673
    media_image4.png
    Greyscale

And in 0060: FIG. 3 illustrates an exemplary display device 245 showing a determined route 205-A among multiple destina-tions 210 and charging stations 170… As shown in the Figure, paths on the route 205-A may be indi-cated on the display device 245 as solid directed lines [claimed the output device is configured to output the current vehicle range of the vehicle outlining the area of the map corresponding to the current range using a first line.], while paths between vertices that are not on the route 205-A may be indicated as dashed lines [claimed the output device is configured to output the current vehicle range of the vehicle outlining the area of the map corresponding to the current range using a second line]; And overlaying map, in 0059: …In some instances, the route 205 may be displayed on a screen of the processing device 130 itself. In other instances, the route 205 may be exported into a GPS display device 245 that may display the route 205 information superimposed on a map…)

Regarding claim 5, the rejection of claim 1 is incorporated and Conway in combination with Choi  further teaches system of claim 1, further comprising one or more additional sensors configured to detect the driver history data.. (claimed plurality of sensors, in 0018: At least a subset of these factors may be determined according to various sensors [claimed one or more additional sensors] included in the system 100…, in claimed driver history data, in 0027: The processing device 130 may further include or have access to vehicle specification data 145. The vehicle specification data 145 may include data such as the empty weight of the vehicle 105, the fuel capacity of the vehicle 105, provided fuel efficiency data for the model of vehicle 105, and historical actual vehicle 105 efficiency data [claimed one or more additional sensors configured to detect the driver history data]; And in 0049 … The fuel efficiency 220 may also be determined according to average actual vehicle 105 efficiency obtained from historical vehicle statistics included in the received vehicle information 250 [claimed one or more additional sensors configured to detect the driver history data]. Additionally, the fuel effi-ciency 220 may be modified according to additional factors, such as weather information 225, and estimated speed of travel [claimed one or more additional sensors configured to detect the driver history data], among others. For example, colder weather may reduce the overall fuel efficiency 220 of the vehicle 105…; Examiner notes that collecting fuel efficiency data correspond to a road segment(s) a vehicle is traveling by a driver, in 0017:… Because the amount of energy being carried is limited, the range of the vehicle 105 is based on the fuel capacity and the fuel consumption of the vehicle 105. Fuel consumption may be based on efficiency of the engine in combination with other factors such as weight of the vehicle 105, ambient temperate, weight of additional car-ried load, road grade, speed of travel [claimed one or more additional sensors configured to detect the driver history data], accessory power draw, amount of sunlight, and regenerative braking energy input...)
Additionally, Choi expressly discloses the use driver vehicle data as historical driver data, in 0017: According to various embodiments, the data base portion may store the 3D geographical information and driv-ing information according to the eco driving use history of the driver [claimed historical driver data as monitored driving information ]. And in 0078-0081: The data base portion 160 stores all of the programs and data for guiding eco driving of the electric vehicle and stores data that is generated during the eco driving… Also, the data base portion 160 can store previous driving information according to eco driving use history of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Conway and Choi for the same reasons disclosed above.

	
	Regarding claim 7, the rejection of claim 1 is incorporated and Conway in combination with Choi further teaches system of claim 1, further comprising at least one of an engine, a fuel cell or a battery (in 0008: New vehicles types, such as those based on fuel-cells, batteries, or super-capacitors, are presently being devel-oped to replace or complement more traditional fossil-fuel based vehicles. Rather than dispensing a fuel such as gaso-line, diesel, or ethanol into the vehicle, refueling of one of these new types of vehicles may include one or more of charging electric batteries at a charging station, replacing spent batteries with fresh batteries at a replacement station, and refueling fuel cells at a fuel station; And in 0016: … An engine is a machine designed to convert various forms of energy into mechanical force and motion. For example, an internal combustion engine is a heat engine that converts thermal energy, derived from internal combustion of fuel, into mechanical energy. As another example, an electric motor is an engine designed to convert electric energy into mechanical energy.)
and wherein the stored amount of energy corresponds to at least one of an amount of34811-8069-1952Patent Attorney Docket No. 15269-10300fuel remaining in a tank to be used by the engine, an amount of fuel remaining in a tank to be used by the fuel cell or an SOC remaining in the battery. (in 0020: The energy level sensor or charge level sensor 115 may be configured to determine the amount of energy remain-ing for use by the engine. For example, for vehicles 105 that use fossil fuels [claimed fuel cell ] as an energy source, the fuel may be stored in a fuel tank. Within the tank may be a float connected to one end of a rod, where the other end of the rod is connected to a pivot having a variable resistor. As the level in the field tank drops, the float sinks, the pivot rotates, and the variable resis- tor changes value. For vehicles 105 that are powered by an electrical energy store such as a battery,…)

Regarding claim 8, Conway teaches a system for determining a range of a vehicle comprising: 
an energy sensor configured to detect energy data corresponding to an amount of energy stored in the vehicle; (Conway teaches sensor for receiving application input data as depicted in Fig. 1, in 0014: FIG.1 illustrates an exemplary system 100 for deter-mining a route including a recharge plan… A vehicle 105 may include or be in communication with various sensors, such as a temperature sensor 110, a charge level sensor 115 [claimed sensor configured to detect energy data corresponding to an amount of energy remaining in the vehicle], a weight sensor 120, and a position sensor 125. The vehicle 105 may also include a processing device 130 in communication with the communications network 135 and having a routing application 140 and vehicle specification data 145...; And in 0010: The determination of a route that includes charging ( as in the case of an electric vehicle) may be performed by a system including a processing device in the vehicle or by a processing device outside the vehicle in selective communi-cation with a device in the vehicle. The system may receive various inputs, including: vehicle charge level [claimed sensor configured to detect energy data corresponding to an amount of energy remaining in the vehicle], origin loca-tion, destination location, user preferences, and external fac-tors…. The determined route and charging plan may then be dis-played on a screen of a processing device, or may be exported to a global positioning system (GPS) device or other naviga-tion system for display…; system of sensors depicted in Fig. 1
 
    PNG
    media_image1.png
    618
    838
    media_image1.png
    Greyscale
.)

 a memory configured to store driver history data corresponding to one or more specific roads or road segments, (claimed memory for storing routing application depicted in Fig. 21, claimed driver history data, in 0027: The processing device 130 may further include or have access to vehicle specification data 145. The vehicle specification data 145 may include data such as the empty weight of the vehicle 105, the fuel capacity of the vehicle 105, provided fuel efficiency data for the model of vehicle 105, and historical actual vehicle 105 efficiency data [claimed a memory configured to store driver history data corresponding to one or more specific roads or road segments]; And in 0049 … The fuel efficiency 220 may also be determined according to average actual vehicle 105 efficiency obtained from historical vehicle statistics included in the received vehicle information 250 [claimed a memory configured to store driver history data corresponding to one or more specific roads or road segments]. Additionally, the fuel effi-ciency 220 may be modified according to additional factors, such as weather information 225, and estimated speed of travel [claimed driver history data corresponding to one or more specific roads or road segments], among others. For example, colder weather may reduce the overall fuel efficiency 220 of the vehicle 105…; Examiner notes that collecting fuel efficiency data correspond to a road segment(s) a vehicle is traveling by a driver, in 0017:… Because the amount of energy being carried is limited, the range of the vehicle 105 is based on the fuel capacity and the fuel consumption of the vehicle 105. Fuel consumption may be based on efficiency of the engine in combination with other factors such as weight of the vehicle 105, ambient temperate, weight of additional car-ried load, road grade [claimed driver history data corresponding to one or more specific roads or road segments], speed of travel [claimed driver history data corresponding to one or more specific roads or road segments], accessory power draw, amount of sunlight, and regenerative braking energy input...)
 the driver history data being based on user-controllable factors,..( in 0055: The routing application 140 may further take into account safety factors, and/or driver 'comfort' factors [claimed the driver history data being based on user-controllable factors]  when determining the route 205. For example, some drivers may prefer to refuel more often than strictly necessary, so that the available range of the vehicle 105 does not drop below an indicated threshold (e.g., miles remaining, gallons of fuel, etc.). This driver comfort factor threshold may be specified by a user as a user preference 240, and may be used by the routing application 140 alone or in combination with the maximum fuel capacity for the vehicle 105. As another example, the system may determine a safety factor threshold ( e.g., based on historical performance, known margins of error in received data elements, etc.) to ensure that deter-mined routes 205 allow for sufficient fuel remaining while accounting for the margin of error of the system…)
user controllable factors including one or more of previously-detected speeds of the vehicle, previously-detected … rate of the vehicle, and previously-detected break force used by the driver; (Claimed speed information and brake force, in 0017-0018: … Because the amount of energy being carried is limited, the range of the vehicle 105 is based on the fuel capacity and the fuel consumption of the vehicle 105. Fuel consumption may be based on efficiency of the engine in combination with other factors such as weight of the vehicle 105, ambient temperate, weight of additional car-ried load, road grade, speed of travel [claimed aimed user controllable factors including one or more of previously-detected speeds of the vehicle, previously-detected … rate of the vehicle;], accessory power draw, amount of sunlight, and regenerative braking [claimed and previously-detected break force used by the driver;] energy input. [0018] At least a subset of these factors may be determined according to various sensors included in the system 100…)
an input/output port configured to receive efficiency data from a remote device corresponding to an environment of the vehicle; (communication network as claimed input/output port configuration depicted in Fig. 1 and in 0013-0014: The system may further take into account changes that occur during the trip, such as changes in weather, changes to vehicle loading, and changes in destination. Based on these and other changes, the system may dynamically recalculate the route and charging plan… FIG.1 illustrates an exemplary system 100 for deter-mining a route including a recharge plan. As shown, the system 100 has one or more vehicles 105, a communications network 135, and one or more charging stations 170. A vehicle 105 may include or be in communication with various sensors [claimed an input/output port configured to receive efficiency data from a remote device corresponding to an environment of the vehicle], such as a temperature sensor 110, a charge level sensor 115, a weight sensor 120, and a position sensor 125 … The communications network 135 may further be connected to various information systems, including a weather data system 150, a traffic data system 155, and a navigation data system 160…)

    PNG
    media_image2.png
    641
    871
    media_image2.png
    Greyscale

)
 and a p a a===rocessor coupled to the energy sensor, the memory, and the input/output port, and configured… (Conway teaches the networked system depicted in Fig. 1 having claimed memory (as noted in above and as application database in 0037) and sensors (as noted in 0010-0014), couple to a processor, in 0023: Each vehicle 105 may include or otherwise be asso-ciated [claimed and a p a a===rocessor coupled to the energy sensor, the memory, and the input/output port, and configured] with a processing device 130. The processing device 130 may include a combination of hardware and software, and may further include one or more software applications or processes for causing one or more computer processors [claimed a processor coupled to …]  to perform the operations of the processing device 130 described herein; Examiner interprets the processor included in the configure to language)

and to predict a current vehicle range of the vehicle based on the amount of energy stored in the vehicle, the detected efficiency data, the driver history data, the … of the driver history data, and the received efficiency data.  (Conway teaches the claimed processor, as noted above in Fig. 1 and in 00023; And as depicted in Fig. 5,  determine a refueling path when a user trip as been modified, in 0009-0010: …Accordingly, if the driver of a short-range vehicle[predict a current vehicle range of the vehicle based the detected efficiency data….] plans a trip beyond that of the range of the vehicle  [predict a current vehicle range of the vehicle based on ….] ( e.g., beyond a 40-mile charge capacity), a trip may need to be planned to include an intermediate refueling stop. Hence, a moderate or long-range trip for an electric vehicle may require a determination of a route including charging in order to get from a given origin location to the destination location. The determination of a route that includes charging ( as in the case of an electric vehicle) may be performed by a system including a processing device in the vehicle or by a processing device outside the vehicle in selective communi-cation with a device in the vehicle. The system may receive various inputs, including: vehicle charge level [claimed to predict a current vehicle range of the vehicle based on the amount of energy stored in the vehicle], origin loca-tion, destination location, user preferences [claimed to predict a current vehicle range of the vehicle based on … a, the driver history data, the … of the driver history data,...], and external fac-tors [claimed to predict a current vehicle range of the vehicle based … and the received efficiency data]. Based on these and other inputs, the system may find a route in terms of sub-paths between destinations [claimed and to predict a current vehicle range…] and avail-able charging stations, where each sub-path length does not exceed the vehicle range [claimed and to predict a current vehicle range of the vehicle] taking into account one or more of safety factors determined by the system to ensure adequate fuel is held in reserve to account for system unknowns, com-fort factors determined by a user to ensure an adequate user-defined amount of fuel is held in reserve for user comfort, types of roads, and other factors that may contribute to vehicle efficiency and routing. Shorter trips may only involve one sub-path, while longer trips may involve multiple sub-paths. The determined route and charging plan may then be dis-played on a screen of a processing device, or may be exported to a global positioning system (GPS) device or other naviga-tion system for display. Examiner notes the claimed received efficiency data is received by the networked system depicted in Fig. 1 for processing the received sensor data; And where the claimed efficiency data can be retrieved from a remote sensor device as depicted in Fig. 1, in 0014: FIG.1 illustrates an exemplary system 100 for deter-mining a route including a recharge plan… A vehicle 105 may include or be in communication with various sensors [claimed sensor configured to receive efficiency data], such as a temperature sensor 110, a charge level sensor 115, a weight sensor 120, and a position sensor 125. The vehicle 105 may also include a processing device 130 in communication with the communications network 135 and having a routing application 140 and vehicle specification data 145...; Examiner notes the determined range associated with the sub-paths depicted in Fig. 3 as claimed predicted range based on claimed inputs as noted)
While Conway teaches monitoring historical driver history data being based on user-controllable factors as detected user comfort and fuel consumption factors as noted above; Conway does not expressly teach the detected speed of travel information as including an acceleration of the vehicle as recited in the limitations
 and one or more of previously-detected speeds of the vehicle, previously-detected acceleration rate of the vehicle, and previously-detected break force used by the driver;.
…. to determine a weight of the driver history data based on an amount of stored driver history data, the weight of the driver history data being directly proportional to the amount of stored driver history data, 
… the weight of the driver history data…
Choi does expressly teach the detected speed of travel information as including an acceleration of the vehicle in the claim limitations
and one or more of previously-detected speeds of the vehicle, previously-detected acceleration rate of the vehicle, and previously-detected break force used by the driver, as depicted Fig. 3,

    PNG
    media_image3.png
    618
    1055
    media_image3.png
    Greyscale

In 0071-0077: The driver tendency detector 150 analyzes a driving pattern based on the driver's operation of the vehicle to detect a driving tendency… Referring to FIG. 3 [claimed and one or more of previously-detected speeds of the vehicle, previously-detected acceleration rate of the vehicle, and previously-detected break force used by the driver], the driver tendency detector 150 [claimed the driver history data being based on user-controllable factors including a previously-detected driving mode preference]  according to an exemplary embodiment of the present inven-tion includes an accelerator speed calculation module 151, a steering speed calculation module 152, a brake speed calcu-lation module 153, and a driving pattern determination mod-ule 154… Further, the driving pattern determination module 154 determines whether the driving tendency is categorized as aggressive, normal, or defensive according to the compared results.
… to determine a weight of the driver history data based on an amount of stored driver history data, the weight of the driver history data being directly proportional to the amount of stored driver history data,  (Choi teaches claimed weight as frequency, in 0022: According to various embodiments, the d) step may include: calculating frequency [claimed … determine a weight of the driver history data based on an amount of stored driver history data, the weight of the driver history data being directly proportional to the amount of stored driver history data]and speed at which the driver operates an accelerator pedal; calculating frequency and speed at which the driver operates a steering wheel; calculat-ing frequency [claimed … to determine a weight of the driver history data based on an amount of stored driver history data, the weight of the driver history data being directly proportional to the amount of stored driver history data] and speed at which the driver operates a brake pedal; and comparing the calculated frequency and speed at which the driver operates the accelerator pedal, the steering wheel, and the brake pedal with predetermined base fre-quency and speed data, and determining whether the driving tendency [claimed … to determine a weight of the driver history data based on an amount of stored driver history data, the weight of the driver history data being directly proportional to the amount of stored driver history data] is aggressive, normal, or defensive.)
… the weight of the driver history data… (Choi teaches claimed weight as frequency, in 0022: According to various embodiments, the d) step may include: calculating frequency [claimed … the weight of the driver history data…] and speed at which the driver operates an accelerator pedal; calculating frequency and speed at which the driver operates a steering wheel; calculat-ing frequency [claimed … … the weight of the driver history data…] and speed at which the driver operates a brake pedal; and comparing the calculated frequency and speed at which the driver operates the accelerator pedal, the steering wheel, and the brake pedal with predetermined base fre-quency and speed data, and determining whether the driving tendency [claimed … the weight of the driver history data…] is aggressive, normal, or defensive.)

Additionally, Choi expressly discloses the use driver vehicle data as historical driver data, in 0017: According to various embodiments, the data base portion may store the 3D geographical information and driv-ing information according to the eco driving use history of the driver [claimed historical driver data as monitored driving information ]. And in 0078-0081: The data base portion 160 stores all of the programs and data for guiding eco driving of the electric vehicle and stores data that is generated during the eco driving… Also, the data base portion 160 can store previous driving information according to eco driving use history of the vehicle.
The Conway and Choi are references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing automated information processing methods and systems for model vehicle range based on monitored data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for processing driving pattern data for modeling and predicting vehicle range based monitored data as disclosed by Choi with the method modeling fuel efficiency for navigation systems as disclosed by Conway.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Choi and Conway in order to enable the selection of eco driving routes based on stored driving tendencies of the vehicle driver (e.g. driving history), (Choi, 0010); Doing so will help reduce energy consumption of the electric vehicle based on collected data associated with road travel condition, (Choi, 0010-0015).

Regarding claim 9, the rejection of claim 8 is incorporated and Conway in combination with Choi further teaches the system of claim 8: wherein the processor is further configured to determine one or more variable user-controllable factors of the user-controllable factors based on user input, vehicle factory settings, or maximizing vehicle range and to determine a potential vehicle range of the vehicle that can be achieved if the one or more variable user-controllable factors are varied (Conway teaches the claimed processor, as noted above in Fig. 1 and in 00023; And as depicted in Fig. 5,  determine a refueling path [claimed determine a potential vehicle range of the vehicle] when a user trip as been modified [claimed to determine a potential vehicle range of the vehicle that can be achieved if the one or more variable user-controllable factors are varied], in 0009-0010: …Accordingly, if the driver of a short-range vehicle plans a trip beyond that of the range of the vehicle  [claimed to determine a current vehicle range of the vehicle based on the received efficiency data, the driver history data, and a current status of the vehicle] ( e.g., beyond a 40-mile charge capacity), a trip may need to be planned to include an intermediate refueling stop. Hence, a moderate or long-range trip for an electric vehicle may require a determination of a route including charging in order to get from a given origin location to the destination location. The determination of a route that includes charging ( as in the case of an electric vehicle) may be performed by a system including a processing device in the vehicle or by a processing device outside the vehicle in selective communi-cation with a device in the vehicle. The system may receive various inputs, including: vehicle charge level, origin loca-tion, destination location, user preferences, and external fac-tors. Based on these and other inputs, the system may find a route in terms of sub-paths between destinations [claimed to determine a potential vehicle range of the vehicle that can be achieved if the one or more variable user-controllable factors are varied] and avail-able charging stations, where each sub-path length does not exceed the vehicle range [claimed to determine a potential vehicle range of the vehicle that can be achieved if the one or more variable user-controllable factors are varied] taking into account one or more of safety factors determined by the system to ensure adequate fuel is held in reserve to account for system unknowns, com-fort factors [claimed …. can be achieved if the one or more variable user-controllable factors are varied] determined by a user to ensure an adequate user-defined amount of fuel is held in reserve for user comfort, types of roads, and other factors that may contribute to vehicle efficiency and routing. Shorter trips may only involve one sub-path, while longer trips may involve multiple sub-paths. The determined route and charging plan [including claimed current and  potential vehicle ranges of the vehicle]] may then be dis-played on a screen of a processing device, or may be exported to a global positioning system (GPS) device or other naviga-tion system for display.)

Regarding claim 11, the rejection of claim 8 is incorporated and Conway in combination with Choi further teaches system of claim 8, further comprising an output device configured to output the current vehicle range of the vehicle using a first color or a first pattern overlaying portions of roads that are within the current range. (claimed use of patterns as depicted in Fig. 3: 

    PNG
    media_image4.png
    499
    673
    media_image4.png
    Greyscale

And in 0060: FIG. 3 illustrates an exemplary display device 245 showing a determined route 205-A among multiple destina-tions 210 and charging stations 170… As shown in the Figure, paths on the route 205-A may be indi-cated on the display device 245 as solid directed lines [further comprising an output device configured to output the current vehicle range of the vehicle using a first color or a first pattern overlaying portions of roads that are within the current range.], while paths between vertices that are not on the route 205-A may be indicated as dashed lines [further comprising an output device configured to output the current vehicle range of the vehicle using a first color or a first pattern overlaying portions of roads that are within the current range]; And overlaying map and claimed output device as depicted in Figs. 3-5, in 0059: …In some instances, the route 205 may be displayed on a screen of the processing device 130 itself. In other instances, the route 205 may be exported into a GPS display device 245 that may display the route 205 information superimposed on a map…)

Regarding claim 12, the rejection of claim 8 is incorporated and Conway in combination with Choi further teaches system of claim 8, further comprising an output device configured to output the current vehicle range of the vehicle by at least one of using … a first pattern to fill in an area of a map that is within the current vehicle range or outlining the area of the map that is within the current vehicle range. (claimed use of patterns as depicted in Fig. 3: 

    PNG
    media_image4.png
    499
    673
    media_image4.png
    Greyscale

And in 0060: FIG. 3 illustrates an exemplary display device 245 showing a determined route 205-A among multiple destina-tions 210 and charging stations 170… As shown in the Figure, paths on the route 205-A may be indi-cated on the display device 245 as solid directed lines [claimed further comprising an output device configured to output the current vehicle range of the vehicle by at least one of using … a first pattern to fill in an area of a map that is within the current vehicle range or outlining the area of the map that is within the current vehicle range.], while paths between vertices that are not on the route 205-A may be indicated as dashed lines [claimed the output device is configured to output the current vehicle range of the vehicle outlining the area of the map corresponding to the current range using a second line]; And overlaying map, in 0059: …In some instances, the route 205 may be displayed on a screen of the processing device 130 itself. In other instances, the route 205 may be exported into a GPS display device 245 that may display the route 205 information superimposed on a map…)

Regarding claim 13, the rejection of claim 8 is incorporated and Conway in combination with Choi further teaches the system of claim 8 further comprising an output device and wherein the processor is further configured to determine a location of at least one point of interest within the current range of the vehicle and the output device is configured to output the location of the at least one point of interest within the current vehicle range of the vehicle. (charging station as claimed point of interest as depicted in Fig. 3, in 0060-0061: FIG. 3 illustrates an exemplary display device 245 showing a determined route 205-A among multiple destina-tions 210 and charging stations 170. The route 205-A may be determined by the processing device 130 based on the set of multiple destinations 210, and may be displayed to the user on a display device 245 such as a screen of the processing device 130 or a display portion of a GPS display device 245. As shown in the Figure, paths on the route 205-A may be indi-cated on the display device 245 as solid directed lines, while paths between vertices that are not on the route 205-A may be indicated as dashed lines. More specifically, the display device 245 illustrates a plurality of charging stations 170-A through 170-H, a set of destinations 210-A through210-F, and a set of paths between the destinations 210 and charging stations 170... The illustrated route 205-A accordingly begins at the start location referred to as destina-tion210-A, ends at the final destination210-F, travels through each intermediate destination 210, and stops for fuel at charg-ing stations 170-B and 170-Dto ensure the vehicle 105retains adequate fuel.)

Regarding claim 14, the rejection of claim 13 is incorporated and Conway in combination with Choi further teaches the system of 13 wherein the processor is configured to determine the location of the at least one point of interest when at least one of a fuel level of the vehicle or a state of charge (SOC) of the vehicle reaches or drops below a predetermined level. (in 0055: The routing application 140 may further take into account safety factors, and/or driver 'comfort' factors when determining the route 205. For example, some drivers may prefer to refuel more often than strictly necessary, so that the available range of the vehicle 105 does not drop below an indicated threshold (e.g., miles remaining, gallons of fuel, etc.) [claimed determine the location of the at least one point of interest when at least one of a fuel level of the vehicle or … reaches or drops below a predetermined level]. This driver comfort factor threshold may be specified by a user as a user preference 240, and may be used by the routing application 140 alone or in combination with the maximum fuel capacity for the vehicle 105. As another example, the system may determine a safety factor threshold ( e.g., based on historical performance, known margins of error in received data elements, etc.) to ensure that deter-mined routes 205 allow for sufficient fuel remaining while accounting for the margin of error of the system.); And in 0069: These differences between routes 205-B and 205-C are required in part because of the limited range of the vehicle 105. Because of this limited range, additional travel of even a small distance may cause the vehicle 105 to exceed its range [claimed determine the location of the at least one point of interest when at least one of a fuel level of the vehicle or … reaches or drops below a predetermined level], and therefore require substantial changes to the route 205 to accommodate additional refueling stops earlier in the route 205. Accordingly, the routing application 140 may address these complicated routing decisions, and may provide an route 205 to the user that accommodates the capabilities of the vehicle 105 while at the same time meeting the specific requirements of the user; Examiner notes that exceeding a range is indicated by dropping below a remaining miles per gallon fuel threshold)

Regarding claim 15, the claim limitations are similar to claim 1 limitation and is rejected under the same rationale.

Regarding claim 16, the rejection of claim 15 is incorporated and Conway in combination with Choi further teaches the method of claim 15 further comprising: determining, by the processor, at least one point of interest within the current vehicle range of the vehicle; determining, by the processor, at least one point of interest within the potential vehicle range of the vehicle; and outputting, by the output device, the at least one point of interest within the current vehicle range of the vehicle and the at least one point of interest within the potential vehicle range of the vehicle. ( as depicted in Fig. 3, charging station as claimed point of interest as depicted in Fig. 3, in 0060-0061: FIG. 3 illustrates an exemplary display device 245 showing a determined route 205-A among multiple destina-tions 210 and charging stations 170. The route 205-A may be determined by the processing device 130 based on the set of multiple destinations 210, and may be displayed to the user on a display device 245 such as a screen of the processing device 130 or a display portion of a GPS display device 245. As shown in the Figure, paths on the route 205-A may be indi-cated on the display device 245 as solid directed lines, while paths between vertices that are not on the route 205-A may be indicated as dashed lines. More specifically, the display device 245 illustrates a plurality of charging stations 170-A through 170-H, a set of destinations 210-A through210-F, and a set of paths between the destinations 210 and charging stations 170... The illustrated route 205-A accordingly begins at the start location referred to as destina-tion210-A [associated with the current vehicle range of the], ends at the final destination210-F [associated with claimed potential vehicle range of the vehicle], travels through each intermediate destination 210, and stops for fuel at charg-ing stations 170-B [claimed at least one point of interest within the current vehicle range of the vehicle and the at least one point of interest within the potential vehicle range of the vehicle] and 170-Dto ensure the vehicle 105retains adequate fuel.);  And vehicle range associated with route, in 0025: A routing application 140 may be one application included on the processing device 130, wherein the routing application 140 may be implemented at least in part by instructions stored on one or more computer-readable media. The routing application 140 may include instructions to cause the processing device 130 to receive information from the sensors 110-125, determine the rate at which the vehicle 105 uses fuel in its engine, determine a remaining vehicle 105 range, and compute a route for the vehicle 105.)

Regarding claim 17, the rejection of claim 16 is incorporated and Conway in combination with Choi further teaches the method of claim 16 further comprising: determining, by the processor, the at least one point of interest within the current vehicle range of the vehicle  and the at least one point of interest within the potential vehicle range of the vehicle when at least one of a fuel level of the vehicle or a state of charge (SOC) of the vehicle reaches or drops below a predetermined fuel level or SOC. (in 0055: The routing application 140 may further take into account safety factors, and/or driver 'comfort' factors when determining the route 205. For example, some drivers may prefer to refuel more often than strictly necessary, so that the available range of the vehicle 105 does not drop below an indicated threshold (e.g., miles remaining, gallons of fuel, etc.) [claimed determining, by the processor, the at least one point of interest within the current vehicle range of the vehicle  and the at least one point of interest within the potential vehicle range of the vehicle when at least one of a fuel level of the vehicle … reaches or drops below a predetermined fuel level or SOC]. This driver comfort factor threshold may be specified by a user as a user preference 240, and may be used by the routing application 140 alone or in combination with the maximum fuel capacity for the vehicle 105. As another example, the system may determine a safety factor threshold ( e.g., based on historical performance, known margins of error in received data elements, etc.) to ensure that deter-mined routes 205 allow for sufficient fuel remaining while accounting for the margin of error of the system...; And in 0069: These differences between routes 205-B and 205-C are required in part because of the limited range of the vehicle 105. Because of this limited range, additional travel of even a small distance may cause the vehicle 105 to exceed its range [claimed determining, by the processor, the at least one point of interest within the current vehicle range of the vehicle  and the at least one point of interest within the potential vehicle range of the vehicle when at least one of a fuel level of the vehicle … reaches or drops below a predetermined fuel level or SOC], and therefore require substantial changes to the route 205 to accommodate additional refueling stops earlier in the route 205. Accordingly, the routing application 140 may address these complicated routing decisions, and may provide an route 205 to the user that accommodates the capabilities of the vehicle 105 while at the same time meeting the specific requirements of the user; Examiner notes that exceeding a range is indicated by dropping below a remaining miles per gallon fuel threshold)

Regarding claim 18, the claim limitations are similar to claim 5 are limitations and are rejected under the same rationale.

Regarding claim 20, the rejection of claim 15 is incorporated and Conway in combination with Choi further teaches the method of claim 15 further comprising detecting, by a GPS device, a current location of the vehicle and wherein determining the current vehicle range of the vehicle and the potential vehicle range of the vehicle are each further based on the current location of the vehicle. (as depicted in Fig. 3, charging station as claimed point of interest as depicted in Fig. 3, in 0060-0061: FIG. 3 illustrates an exemplary display device 245 showing a determined route 205-A among multiple destina-tions 210 and charging stations 170. The route 205-A may be determined by the processing device 130 based on the set of multiple destinations 210, and may be displayed to the user on a display device 245 such as a screen of the processing device 130 or a display portion of a GPS display device 245 [claimed comprising detecting, by a GPS]. As shown in the Figure, paths on the route 205-A may be indi-cated on the display device 245 as solid directed lines, while paths between vertices that are not on the route 205-A may be indicated as dashed lines. More specifically, the display device 245 illustrates a plurality of charging stations 170-A through 170-H, a set of destinations 210-A through210-F, and a set of paths between the destinations 210 and charging stations 170... The illustrated route 205-A accordingly begins at the start location referred to as destina-tion210-A [comprising detecting, by a GPS device, a current location of the vehicle and wherein determining the current vehicle range of the vehicle and the potential vehicle range of the vehicle are each further based on the current location of the vehicle], travels through each intermediate destination 210, and stops for fuel at charg-ing stations 170-B [claimed at least one point of interest within the current vehicle range of the vehicle and the at least one point of interest within the potential vehicle range of the vehicle] and 170-Dto ensure the vehicle 105retains adequate fuel.);  And vehicle range associated with route, in 0025: A routing application 140 may be one application included on the processing device 130, wherein the routing application 140 may be implemented at least in part by instructions stored on one or more computer-readable media. The routing application 140 may include instructions to cause the processing device 130 to receive information from the sensors 110-125, determine the rate at which the vehicle 105 uses fuel in its engine, determine a remaining vehicle 105 range, and compute a route for the vehicle 105.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure listed below:
Lee et al. (US Pub. No. 2015/0336458): teaches computing energy amount based on brake force using controlling regenerative braking.
Zhao et al (US Pub No. 2016/0332616): teaches that travel routes comprise road segments used to model data for battery state of charge. 
Hoch et al. (US Pub No. 2014/0052374) teaches the use of route planning devices for vehicles using remote sensing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLUWATOSIN O ALABI/Examiner, Art Unit 2129